FILED
                            NOT FOR PUBLICATION                             JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: THOMAS M. CAGNEY,                         No. 11-60009

               Debtor.                           BAP No. 10-1035


THOMAS M. CAGNEY,                                MEMORANDUM *

               Appellant,

  v.

ANDREA J. SMITH,

               Appellee.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Pappas, Jury, and Bauer, Bankruptcy Judges, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas M. Cagney appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s order determining that an

Arizona state court civil judgment owed to Andrea J. Smith was nondischargeable

debt. We have jurisdiction under 28 U.S.C. § 158(d). We independently review

decisions of the BAP, and review de novo the bankruptcy court’s conclusions of

law and for clear error its findings of fact, Wickland Oil Co. v. Official Creditors’

Comm. (In re Wolverton Assocs.), 909 F.2d 1286, 1292 (9th Cir. 1990), and we

affirm.

          The bankruptcy court did not clearly err in finding that Cagney assaulted

Smith with a shotgun given the evidence in the record, including Cagney’s guilty

plea to aggravated assault with a deadly weapon. See id. (bankruptcy court’s

factual findings should be affirmed unless, after reviewing all the evidence, there is

a “definite and firm conviction that a mistake has been committed” (citation

omitted)). Accordingly, the bankruptcy court properly determined that the debt to

Smith resulting from the aggravated assault was nondischargeable. See 11 U.S.C.

§ 523(a)(6) (debts obtained for willful and malicious injury by the debtor to

another entity are nondischargeable); Ariz. Rev. Stat. §13-1203(A)(2) (“A person

commits assault by . . . [i]ntentionally placing another person in reasonable



                                            2                                   11-60009
apprehension of imminent physical injury.”); id. § 13-1204 (A)(2) (providing that a

person commits aggravated assault if “the person uses a deadly weapon or

dangerous instrument”).

      Cagney’s remaining contentions are unpersuasive.

      Cagney’s motion to file a late reply brief is granted.

      AFFIRMED.




                                          3                                 11-60009